DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In The Claims (09/27/2021):
Cancel withdrawn claims 1-9, 18-21. 

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 09/27/2021, with respect to the 35 U.S.C. 112(b) rejection and 35 U.S.C. 102(a)(1) rejections of now amended claims 11-17, 22-25 have been fully considered and are persuasive.  The aforementioned rejections of claims 11-17, 22-25 have been withdrawn. 

Allowable Subject Matter
Claims 11-17, 22-25 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al. (U.S. 2018/0287569) refer to the systems of Figures 1-2.
Kang et al. (U.S. 2011/0142177) Figures 3-4.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        11/05/2021